Citation Nr: 0737470	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-38 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck condition, 
to include pain in the shoulders.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend
ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that, in pertinent part, denied entitlement 
to service connection for neck and shoulder conditions, 
coronary artery disease, hearing loss, and tinnitus.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In July 2007, the veteran and a friend, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  At the hearing, additional evidence was 
submitted, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board when reviewing the 
veteran's claim. 

The issues of entitlement to service connection for a neck 
disability, to include pain radiating to the shoulders; and 
coronary artery disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed bilateral hearing loss and tinnitus during service 
or as a result of his service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.   38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also informed that he should send to VA evidence 
in his possession that pertains to the claims, and advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was also provided with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II. Entitlement to service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
tinnitus and bilateral hearing loss for VA purposes.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current hearing loss and tinnitus are related to a disease or 
injury in service.  

Here, the veteran's service medical records indicate that, 
upon entrance into service, the veteran had normal hearing.  
Upon service separation in January 1970, the veteran's 
hearing had worsened somewhat, but did not demonstrate 
bilateral hearing loss for VA purposes.  

In testimony before the Board in July 2007, the veteran 
reported that he served as a helicopter door gunner in 
Vietnam and was exposed to loud helicopter and machine gun 
noise of a regular basis.  After service, the veteran 
indicated that he was a truck driver and then a sheriff's 
deputy for 18 years.  He indicated that he wore hearing 
protection for his duties after service.  The veteran 
indicated that his hearing loss and tinnitus began in service 
and has worsened since that time.

In order to determine whether the veteran suffers from 
hearing loss and tinnitus, and if so, whether these 
conditions are related to his military service, the veteran 
was afforded a VA examination in connection with his claim in 
May 2004.  The examiner indicated that the veteran's claims 
file was reviewed in connection with the examination.  The 
examiner noted the veteran's separation physical and 
indicated that his hearing was within normal limits at the 
time.  The veteran's history of in-service and post-service 
noise exposure was also noted.  After examination, the 
veteran was diagnosed with tinnitus and bilateral hearing 
loss for VA purposes.  Regarding a nexus to service, the 
examiner stated that "[i]t is not likely that his tinnitus 
is a result of any activity during military service.  This 
conclusion is based on the veteran's history that the onset 
was about twenty years ago and occurred after separation from 
military service."  The examiner also stated that "[i]t is 
unlikely that this hearing loss is the result of any activity 
during military service.  This conclusion was based on his 
release from active service [hearing] test showing normal 
hearing bilateral and also that he was exposed to hazardous 
noise after separation from service."  

Based on the foregoing, the Board determines that the 
competent medical evidence of record is against a finding 
that the veteran's hearing loss and tinnitus are related to 
service.  Here, the VA examiner considered the veteran's 
history of in-service and post-service noise exposure, 
examined the veteran and his medical records in connection 
with his claims, and specifically found that the veteran's 
hearing loss and tinnitus occurred following his military 
service and was not related to his military service.

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
hearing testimony.  

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the aforementioned VA examination opinion.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  But 
see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(regarding lay evidence of continuity of symptomatology in 
tinnitus cases).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus, and these claims must be denied.  38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for a neck 
disability, with pain in the shoulders; and coronary artery 
disease must be remanded for further action.  

Here, the veteran contends that his service-connected post-
traumatic stress disorder (PTSD) has caused or aggravated his 
heart condition, to include coronary artery disease.  In this 
regard, the Board notes that VA Fast Letter 04-27 indicated a 
link between atherosclerotic heart disease, hypertensive 
vascular disease, and POW status in veterans.  The Board also 
notes that a 1997 study of Vietnam veterans diagnosed with 
PTSD indicated a significantly increased risk of circulatory 
disease many years after service.  Other studies have 
indicated that long-term stress may produce a variety of 
cardiovascular changes, including cardiac arrhythmias.  A VA 
examination has not been afforded to the veteran in condition 
with his claim. 

Based on the foregoing, the Board finds that this matter 
should be remanded for a VA examination in order to determine 
whether the veteran currently suffers from a heart condition 
or coronary artery disease, and if so, whether the veteran's 
PTSD has caused or aggravated such condition. 

In addition, the veteran testified before the Board that he 
was involved in a helicopter crash in January 1969.  He 
indicated that he was able to walk away from the crash and 
did not seek treatment afterwards.  He did note, however, 
that immediately following the crash, he began to get severe 
headaches and took over-the-counter pain relievers for aches 
and pains for the remainder of his time in the service.  He 
also testified that he began seeking treatment for a 
chiropractor for his neck and headaches almost immediately 
after service.  While the record does not contain these post-
service treatment records, the veteran did obtain and submit 
a statement from a physician indicating that the veteran had 
sought treatment from him in the 1970s.  No VA examination 
has been afforded to the veteran in connection with this 
claim.

Based on the foregoing, the Board concludes that a VA 
examination is warranted in order to determine the nature and 
etiology of any neck condition, to include pain radiating to 
the shoulders.  If a neck disability is diagnosed, the 
examiner should indicate whether this condition had its onset 
in service, to include the January 1969 helicopter crash, or 
within one year of service.

Prior to affording a VA examination, the RO should contact 
the veteran and his  representative and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for heart, neck and 
shoulder conditions.  In this regard, the Board notes that 
the veteran testified that three months prior to the hearing 
before the Board, his private physician took x-rays of his 
neck and shoulders, and that six weeks prior to the hearing 
he was sent by VA for an MRI.  In addition, the veteran 
indicated that he is seen regularly by a chiropractor for his 
neck and shoulder condition. 

Upon remand, therefore, the RO should update the veteran's 
claims file with the records identified above.  The RO should 
also afford the veteran an opportunity to identify or submit 
any other medical or treatment records related to his claims 
that have not been associated with his claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file that 
treated the veteran since service for 
heart, neck, and shoulder conditions.  
This should include medical and treatment 
records from the Ann Arbor VA Medical 
Center dated since December 2006, records 
of the veteran's current primary care 
physician, to include any recent x-rays, 
dated since service, and records of 
treatment with the veteran's current 
chiropractor, dated since service.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for an appropriate VA 
examination in order to determine the 
question of whether the veteran has a 
heart condition that had its onset in or 
was due to his active duty service, or 
was caused or aggravated by his service-
connected PTSD.  It is imperative that 
the reviewing physician who is designated 
to examine the claims folder reviews the 
medical records contained in the claims 
folder, and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that a heart 
condition, to include coronary artery 
disease, had its onset during the 
veteran's active service, or was 
manifested within one year from 
discharge, or was otherwise etiologically 
related to any incident that occurred 
during his period of service?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the veteran's service-connected 
PTSD, contributed substantially or 
materially to the cause of the veteran's 
heart condition, to include coronary 
artery disease?  
 
The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of any 
neck condition, to include pain in the 
shoulders, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any neck and shoulder conditions found to 
be present.  The examiner must specify 
any diagnoses and offer an opinion 
regarding whether it is at least as 
likely as not that any neck disability, 
to include pain in the shoulders, had its 
onset in service or within one year of 
service.  In this regard, the examiner is 
asked to comment on the veteran's 
testimony before the Board that he was 
involved in a January 1969 helicopter 
crash.  The examiner should provide a 
complete rationale for all conclusions 
reached.  If this matter cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issues on appeal 
in light of all pertinent evidence and 
legal authority.  If either claim remains 
denied, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


